Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.
In claim 1, the recitation “the input power” on line 12  lacks clear antecedent basis. The recitation of the limitation: “at least . . . port” on lines 10-13  is unclear and confusing, as such indefinite. For example, it is unclear what “the output port”, where the input power comes from, how the controller can “selectively” distribute output power since it is not the power converter, and how this limitation is read on the preferred embodiment. Insofar as understood, no such limitation is seen on the drawings. Also, the recitation “power” on line 12  is confusing because it is unclear if this is additional “power” or a further recitation of the previously claimed “power ” on line 4. The same is true for claims 11 and 16.
         The remaining claims are dependent from the above rejected claims and therefore considered indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-2, 4-8, 10-12, 14-17 and 19-20 are rejected under 35 USC 102 (a((2) as being anticipated by  Jang et al (US20180090079).
Regarding to claim 1, 6, 11 and 16, as the best construed, Jang et al disclose the system as shown on Figures 1-18 comprising: 
-an input power connector (910 on Figure 15)  configured to be electrically coupled to an external power source to supply power to the input power connector, see the paragraph 0059; and
- a power distribution module, comprising: an input power port (VIN) configured to receive input power from the input power connector; 
-at least one power converter (920) electrically coupled to the input power port (VIN); and
- at least one power controller (930, 940) comprising a power enable port (EN1), the at least one power controller configured to selectively distribute output power based on the input power to at least one output power port based on a power enable signal coupled to the power enable port;
-wherein the input power connector (910) comprises at least one input power conductor configured to be electrically coupled to the input power port and at least one external input power enable conductor configured to be electrically coupled to the power enable port (EN1), see the paragraph 0059.  
Regarding to claim 2 and 17 inherently,  wherein the at least one power converter (VIN)  is configured to: receive the input power from the external power source when the input power connector is electrically coupled to the input power port; convert the input power to the output power; and distribute the output power (VLED).  
Regarding to claim 4, 10, 12 and 19-20, inherently,  wherein the at least one power controller (910) is configured to not distribute the output power to the at least one output power port if the power enable signal coupled to the power enable port indicates to deactivate power.  
Regarding to claim 5 and 14-15,  wherein the at least one output power port comprises at least one output power conductor (950) configured to receive the input power and at least one output power enable conductor electrically coupled to the power enable port.
Regarding to claim 8,  wherein the at least one external output power conductor (950) is comprised of at least one external output power connector pin, and the at least one external output power enable conductor is comprised of at least one inherent, external output power enable pin.  

Allowable Subject Matter
          Claims 3, 9, 13 and 18 would be allowable if rewritten or amended to overcome the above rejection under 35 USC 112 (b) and include all limitations of the base claims. These claims are allowed because the prior art of record fails to disclose that:
-wherein: the at least one input power conductor is comprised of at least one inherent input power connector pin, and the at least one external input power enable conductor is comprised of at least one external input power enable pin; and the at least one external input power enable pin is shorter in length than the at least one input power connector pin, such that when the at least one input power conductor is electrically coupled to the external power source, an electrical connection is established to the at least one input power connector pin before an electrical connection is established to the at least one external input power enable pin as combined in claims 3, 9, 13 and 18.  


Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.

/DINH T LE/Primary Examiner, Art Unit 2842